DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claims 25-44 recite the limitations of “each of the plurality of stranded wires defined by a cross-sectional shape and size” and “a punched hole size and density”. These limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use generic placeholders coupled with functional language (e.g., “wherein the punched hole size and density are based on the cross-sectional shape and size of the plurality of stranded wires”) but without reciting any structural modifier or requisite degree and/or extent of said “cross-sectional shape and size” to achieve the function.
Since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25-44 have been interpreted to cover the corresponding 

Claim Objection
4.	Claims 25-44 are objected to because of the following informalities:
In claims 25, 33 and 40, the phrase “a punched hole size and density that impedes (or disallows encroachment of, or prevents) the plurality of stranded wires from intruding into the dielectric distance” is vague. It is advised to change “a punched hole size and density” into -- a punched hole size and density of the perforation in the perforated slot liner --.
Appropriate changes are required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 25-31 and 33-44 are rejected under 35 U.S.C. 103 as being unpatentable over Balke et al. (US 3505729 A) in view of Sigmund et al. (US 2405615 A).
	Regarding claim 25, Balke discloses an electric machine comprising: a core (11 in Figs. 1-3) comprising one or more slots (13); a conductor (e.g., a combination of 22/23 reads on “a conductor”) suspended at least partially within the one or more slots 
Balke does not mention explicitly: said perforated slot liner having a plurality of punched holes defined therein, wherein the punched hole size and density are based on the cross-sectional shape and size of the plurality of stranded wires and impede the plurality of stranded wires from intruding into the dielectric distance.
	Sigmund discloses an electric machine comprising: a stator having a stator core (combination of core 20 and the backing devices 29 in Figs. 2, 4 and 5) comprising a plurality of slots (col. 2, lines 37-42); each of the plurality of slots comprising a slot liner (25), a conductor having a plurality of stranded wires (coils 21 in Fig. 7), and an encapsulated slot insulation (col. 4, lines 6-15), wherein the slot liner is configured to suspend the conductor away from the stator core by a dielectric distance (Figs. 2, 4 and 5; col. 4, lines 6-24), wherein the slot liner having a plurality of punched holes (28 in Fig. 4) defined therein, wherein the encapsulated slot insulation comprises an encapsulation material configured to flow in a liquid state around the perimeter of the conductor filling 
Since Balke and Sigmund pertain to the same field of endeavor and Balke teaches the general condition of the perforated slot liner (Balke, col. 4, lines 8-11), it establishes a prima facie case of obvious modification (MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Balke to arrive the claimed invention by substituting Sigmund’s perforated slot liner (25) for Balke’s perforated slot liner. Being considered merely as design choices, a skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. For example, with such substitution of Sigmund’s perforated spacer for Balke’s glass cloth liner, besides allowing the encapsulation/insulation material to flow in a liquid state around the perimeter of the conductor filling in said punched holes, the spacer may also be made of substantially the same material as the encapsulation/insulation material so that they become readily fused together as one piece (Sigmund, col. 4, lines 21-24).

	  Regarding claim 27, Balke discloses: wherein the cured encapsulation material extends between and is in direct contact with both the core and the conductor (col. 5, lines 30-35; col. 6, lines 20-29).  
	Regarding claim 28, Balke discloses: wherein the perforated slot liner extends between and is in direct contact with both the core and the conductor (col. 5, lines 30-35; col. 6, lines 9-29).  
	Regarding claim 29, Balke discloses: wherein the dielectric distance is based on an intended operating voltage in the electric machine (col. 1, line 61 – col. 2, line 9). 
	 Regarding claim 30, Balke discloses: wherein the plurality of stranded wires are a plurality of individually insulated stranded copper wires (col. 7, lines 21-29).  
	Regarding claim 31, Balke discloses: wherein the core is a stator core (col. 2, lines 53-56).  
	Regarding claim 33, Balke in view of Sigmund renders the claimed invention obvious (see discussion for claim 25 above).  
	Regarding claim 34, Balke in view of Sigmund renders it obvious: wherein the size of the plurality of punched holes increases encapsulation material contact with the conductor and the core (Balke, col. 5, lines 30-35; col. 6, lines 9-29).  
	Regarding claim 35, Balke discloses: wherein the plainer perforated slot liner is formed from an electrically insulating material (col. 4, lines 8-11).  

	Regarding claim 37, Balke in view of Sigmund renders the claimed invention obvious (Sigmund shows in Fig. 4, the punched holes are substantially circular).  
	Regarding claim 38, 	Balke in view of Sigmund renders it obvious: wherein the plurality of punched holes are aligned in an array having a plurality of rows and columns (Sigmund, Figs. 2 and 4).  
	Regarding claim 39, Balke discloses: wherein the encapsulation material extends between and is in direct contact with the core and the conductor, and wherein the encapsulation material has a thickness that is equal to the thickness of the planar perforated slot liner and the dielectric distance (col. 5, lines 30-35; col. 6, lines 20-29).  
	Regarding claim 40, Balke in view of Sigmund renders the claimed invention obvious (see discussions for claim 25).
	Regarding claim 41, Balke discloses: wherein prior to curing, the cured encapsulation material is configured to flow in a liquid state into the one or more slots (col. 5, lines 30-35; col. 6, lines 9-29).
	Regarding claim 42, Balke discloses: wherein the planar perforated slot liner is installed within the one or more slots prior to the conductor (col. 5, lines 30-35; col. 6, lines 9-29).  
	Regarding claim 43, Balke discloses: wherein the planar perforated slot liner has a stiffness that holds it position while the plurality of stranded wires are inserted into the one or more slots (col. 4, lines 10-24).  
.
7.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Balke et al. in view of Sigmund as applied to claim 25 above, further in view of GRÜBEL et al. (EP 2824801 A1, machine translation of English).
Regarding claim 32, Balke does not mention explicitly: wherein the core is a rotor core.  
GRÜBEL discloses an electric machine comprising: a rotor core comprising a plurality of slots, each of the plurality of slots comprising a spacer, a conductor, and an encapsulated slot insulation, wherein the conductor is suspended away from the rotor core by the thickness of the spacer that defines a dielectric distance without occupying all of the space between the conductor and the stator core, wherein the encapsulation material holds the spacer and the conductor in place (Abstract; Figs. 2 and 3).
Since GRÜBEL teaches the general application of the spacer for a rotor and/or stator (Abstract), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply Balke’s space liners technique to a rotor core comprising a plurality of slots, as an intended use of Balke/Sigmund combination. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Response to Arguments
8.	Applicant's arguments received 11/22/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 5-7 as set forth above in this Office action.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837